





CITATION:
Stern
          Estate v.
Solehdin
, 2011
          ONCA 286



DATE: 20110413



DOCKET: C51845 & C51846



COURT OF APPEAL FOR ONTARIO



Weiler, Simmons and Epstein JJ.A.



BETWEEN



Susan Stern,
          Estate Trustee of the Estate of Benjamin Stern, Deceased and Meyer
Gindin




Applicants (Respondents)



and



Nizar

Solehdin
and
Yasmeen

Solehdin



Respondents (Appellants)



AND BETWEEN



Capital One, National Association formerly known as
          Hibernia National Bank




Applicant (Respondent)



and



Nizar

Solehdin
and
Yasmeen

Solehdin



Respondents (Appellants)



D. Brent McPherson, for the appellants



Raymond F. Leach and Michael A.
Polvere
,
          for the respondents



Heard:
April 7, 2011



On appeal from the judgments of
          Justice Lynne C. Leitch of the Superior Court of Justice, dated March 2,
          2010.



ENDORSEMENT



[1]

The respondents were awarded summary judgment in the
    Louisiana Bankruptcy Court against the appellants on their personal guarantees
    in support of a loan to a company in Louisiana that subsequently went bankrupt.
     The respondents applied to have those
    judgments recognized and enforced in Ontario.  The appellants did not dispute
that there was a real and
    substantial connection to Louisiana.  They
argued that the Louisiana Bankruptcy Court lacked subject matter jurisdiction
    to decide the issue of whether the guarantors were liable on their guarantees
    and that that issue should have been decided in the Louisiana State court.  Leitch J. dismissed this argument.

[2]

In Louisiana, Mr.
Solehdin
had filed a motion seeking to have the action heard in the State Court and had
    specifically raised the issue of the Louisiana Bankruptcy Courts subject
    matter jurisdiction.  The Louisiana
    Bankruptcy Court denied the motion and held it had subject matter jurisdiction.
     Mr.
Solehdin
did not appeal this order.  Leitch J.
    held that the issue of jurisdiction had specifically been decided in Louisiana
    and that the issue was moot.  The
    appellants submit that she erred in doing so. They submit that on the state of
    the existing law the originating court must have jurisdiction and that as a
    matter of general principle the enforcing court must inquire into the
    originating courts jurisdiction over the subject matter.

[3]

Having regard to the fact that the appellants
    participated in the Louisiana proceedings, specifically raised the issue of the
    Louisiana Bankruptcy Courts subject matter jurisdiction, and failed to appeal
    the Louisiana Bankruptcy Courts determination that it had subject matter
    jurisdiction, we are of the opinion that it was not open to the appellants to
    re-litigate the issue of subject matter jurisdiction in Ontario.

[4]

Accordingly, we would dismiss the appeals.  Costs of each appeal are to the respondents.
    The amount fixed on consent is $14,000, including disbursements and applicable
    taxes.

Karen M. Weiler J.A.

Janet Simmons J.A.

Gloria Epstein J.A.


